                                                       1    Paul Swenson Prior, Esq.
                                                            Nevada Bar No. 9324
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       4    Facsimile: (702) 784-5252
                                                            sprior@swlaw.com
                                                       5
                                                            Attorneys for Defendant Boyd Gaming Corporation
                                                       6

                                                       7

                                                       8
                                                                                    UNITED STATES DISTRICT COURT
                                                       9
                                                                                             DISTRICT OF NEVADA
                                                      10
                                                            SUSAN LEMAN-GROLEAU, an individual,         CASE NO. 2:19-cv-00262-JCM-VCF
                                                      11
                                                                                Plaintiff,
                                                      12                                                      STIPULATION AND ORDER FOR
             3883 Howard Hughes Parkway, Suite 1100




                                                            vs.                                                DISMISSAL WITH PREJUDICE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            BOYD GAMING CORPORATION, a
                         LAW OFFICES




                                                            domestic corporation, d/b/a SAMS TOWN
                          702.784.5200




                                                      14
                               L.L.P.




                                                            HOTEL; DOES I-X; and ROE
                                                      15    CORPORATIONS I-X,

                                                      16                        Defendant.

                                                      17   ///

                                                      18   ///

                                                      19   ///

                                                      20   ///

                                                      21   ///

                                                      22   ///

                                                      23   ///

                                                      24   ///

                                                      25   ///

                                                      26   ///

                                                      27   ///

                                                      28   ///


                                                                                                     -1-
                                                       1          It is hereby stipulated by and between Plaintiff Susan Leman-Groleau and Defendant Boyd
                                                       2   Gaming Corporation, by and through their respective counsel, that this action be dismissed with
                                                       3   prejudice, with each party to bear its own fees and costs.
                                                       4          IT IS SO STIPULATED.
                                                       5

                                                       6
                                                            Dated: April 18, 2019                             Dated: April 18, 2019
                                                       7
                                                            HKM EMPLOYMENT ATTORNEYS LLP                      SNELL & WILMER L.L.P.
                                                       8

                                                       9

                                                      10    By: /s/ Jenny L. Foley                            By: /s/ Paul Swenson Prior
                                                                Jenny L. Foley, Ph.D., Esq.                       Paul Swenson Prior
                                                      11        Nevada Bar No. 9017                               Nevada Bar No. 9324
                                                                Marta D. Kurshumova, Esq.                         3883 Howard Hughes Parkway, Suite
                                                      12        Nevada Bar No. 14728                              1100
             3883 Howard Hughes Parkway, Suite 1100




                                                                 1785 E. Sahara, Suite 300                        Las Vegas, Nevada 89169
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                 Las Vegas, Nevada 89104                          Attorneys for Defendant Boyd Gaming
                         LAW OFFICES




                                                                 Attorneys for Plaintiff Susan Leman-             Corporation
                          702.784.5200




                                                      14
                               L.L.P.




                                                                Groleau
                                                      15

                                                      16                                                ORDER

                                                      17          IT IS SO ORDERED.

                                                      18          Dated: __________________,
                                                                           April 19          2019.

                                                      19                                                 _______________________________________
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                       1                                       CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing STIPULATION AND ORDER FOR DISMISSAL

                                                       5   WITH PREJUDICE by the method indicated:

                                                       6                           U.S. Mail
                                                       7                           U.S. Certified Mail
                                                       8                           Electronic Mail (E-mail)
                                                       9                           Overnight Mail
                                                      10                           Federal Express
                                                      11                           Hand Delivery
                                                      12            X              Electronic Filing
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           and addressed to the following:
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15    Jenny L. Foley, Ph.D., Esq.
                                                            Marta D. Kurshumova, Esq.
                                                      16    HKM Employment Attorneys LLP
                                                            1785 E. Sahara, Suite 300
                                                      17    Las Vegas, NV 89104
                                                            Attorneys for Plaintiff Susan Leman-Groleau
                                                      18

                                                      19
                                                                    DATED April 18, 2019.
                                                      20

                                                      21                                                  /s/ Maricris Williams
                                                                                                          An employee of SNELL & WILMER L.L.P.
                                                      22

                                                      23   4829-0100-1866


                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -3-
